UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-6025


JASON A. PERRY,

                    Plaintiff - Appellant,

             v.

ROBERT WHITEHEAD; DON ZIELINSKY; JOHN/JANE DOE, Each Defendant
is sued in his/her individual capacity,

                    Defendants - Appellees,

             and

WEST VIRGINIA CORRECTIONAL INDUSTRIES; EDDIE LONG; GREG
GILLI; CECILIA JANISZEWSKI, PrimeCare Medical Administrator; JERRY
HAHN; JAMIE LEE,

                    Defendants.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:15-cv-00139-FPS-JPM)


Submitted: May 23, 2019                                         Decided: June 14, 2019


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and DUNCAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jason A. Perry, Appellant Pro Se. Thomas E. Buck, BAILEY & WYANT, PLLC,
Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Jason A. Perry appeals the district court’s order adopting the magistrate judge’s

report and recommendation and granting the defendants’ motion to dismiss Perry’s

unsafe work environment claim for failure to state a claim and the court’s subsequent

order granting the defendants’ motion for summary judgment. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Perry v. Whitehead, No. 5:15-00139-FPS-JPM (N.D.W. Va. Dec. 13,

2018; Mar. 28, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           3